Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 11-13, 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2010/0,128,622; hereinafter Horiuchi) in view of Nakabayashi et al (US 2005/0,276,259; hereinafter Nakabayashi).
 	Regarding claims 1 and 8, Horiuchi disclose a wireless communication device (fig. 5) and a method comprising: 
 	a receiver configured to receive, from a signal forwarding device (relay station 1) at an origination device (base station 4), relaying information associated with a first communication link from the mobile station 3 to the relay station between the signal forwarding device (relay station 1) and a destination device (mobile station 3) (the base station 4 receives and extract the signal received from the relay station 1 information about the channel quality of a communication from the mobile station 3 to the relay station 1 reported by the relay station 1; paragraphs [0111], [0116]; Fig. 5); a controller configured to encoding at the origination device (base station 4), a first set of data, according to a first set of encoding parameters corresponding to the relaying information associated with the first communication link (encoding at encoder 51 a first set of data according to a first set of encoding parameters, e.g. MCS level parameter, which indicates the Modulation and Coding Scheme in Table 1 in which the encoder uses as encoding parameters to encode the first set of data corresponding to the channel quality information of the communication link from the mobile station 3 to the relay station 1, wherein the MCS level can also be a CQI, a SNR, an error rate, a transmission rate, a throughput, a prediction error rate, intensity of channel fluctuation, the type of an error correction code, and the like; paras. [0116]-[0117], [0104], [0125]).  Horiuchi do not explicitly disclose encoding according to encoding parameters.  In the same field of endeavor, Nakabayashi disclose a controller configured to encoding according to encoding parameters, e.g. an encoding rate, based on signal quality conditions of the transmission path between a forwarding device and a destination device (paras. [0011], [0013], [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide encoding parameters such as an encoding rate to the encoder to encode the first set of data as is well-known in the art.
	Regarding claim 16, Horiuchi disclose a wireless communication system comprising: 
 	a signal forwarding device (relay station 1) comprising a transmitter configured to transmit relaying information associated with a first communication link between the signal forwarding device (relay station 1) and a destination device (mobile station 1) (in step 13, the relay station 1 notifies the base station 4 of the channel quality from the mobile station 3 to the relay station 1 measured in step 11; ¶ [0111]); and 
 	an origination device (base station 4) comprising: a receiver configured to receive, from the signal forwarding device, the relaying information associated with the first communication link between the signal forwarding device and the destination device (the base station 4 receives and extract the signal received from the relay station 1 information about the channel quality of a communication from the mobile station 3 to the relay station 1 reported by the relay station 1; paragraphs [0116]; Fig. 5), and 
a controller configured to encode a first set of data, according to a first set of encoding parameters corresponding to the relaying information associated with the first communication link (encoding at encoder 51 a first set of data according to a first set of encoding parameters, e.g. MCS level parameter, which indicates the Modulation and Coding Scheme in Table 1 in which the encoder uses as encoding parameters to encode the first set of data corresponding to the channel quality information of the communication link from the mobile station 3 to the relay station 1, wherein the MCS level can also be a CQI, a SNR, an error rate, a transmission rate, a throughput, a prediction error rate, intensity of channel fluctuation, the type of an error correction code, and the like; paras. [0116]-[0117], [0104], [0125]).  Horiuchi do not explicitly disclose encoding according to encoding parameters.  In the same field of endeavor, Nakabayashi disclose a controller configured to encoding according to encoding parameters, e.g. an encoding rate, based on signal quality conditions of the transmission path between a forwarding device and a destination device (paras. [0011], [0013], [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide encoding parameters such as an encoding rate to the encoder to encode the first set of data as is well known in the art.
 	Regarding claims 3, 11, and 19, Horiuchi and Nakabayashi disclose the method, device, and system of claims 1, 8, and 16 respectively, wherein the relaying information associated with the first communication link comprises at least one of the following: a Channel Quality Indicator pertaining to the first communication link, and a first encoding rate based on channel conditions associated with the first communication link (Horiuchi, channel quality measurement indicator, ¶ [0111]; Nakabayashi, encoding rate based on transmission conditions, paras. [0011], [0043]).
 	Regarding claims 4, 12, and 20, Horiuchi and Nakabayashi disclose the method, wireless device, and system of claim 1, 8, and 16 respectively, further comprising: determining, at the origination device, the first set of encoding parameters corresponding to the relaying information associated with the first communication link (Horiuchi, MCS parameter, ¶ [0116]; Nakabayashi, encoding rate, paras. [0011], [0043]).
 	Regarding claims 5, 13, and 21, Horiuchi and Nakabayashi disclose the method, wireless device, and system of claim 1, 8, and 16 respectively, further comprising: transmitting the encoded first set of data to the signal forwarding device (Horiuchi; the encoder 51 sends the encoded first set of data to the modulator 52 and radio transmitter 53 when transmission from the base station 4 is made by way of the relay station; 
¶ [0117]; fig. 5).	
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2010/0,128,622; hereinafter Horiuchi) in view of Nakabayashi et al (US 2005/0,276,259; hereinafter Nakabayashi) further in view of Suh et al (KR 100,871,620; hereinafter Suh).
 	Regarding claims 2, 10, and 18, Horiuchi and Nakabayashi disclose the method , device, and system of claim 1, 8, and 16 respectively, wherein they do not explicitly disclose receiving the relaying information associated with the first communication link comprises at least one of the following: receiving the relaying information in a grant, and receiving the relaying information in a broadcast message. In the same field of endeavor, Suh disclose receiving the relaying information in a broadcast message (relay station broadcast relaying information to neighboring base stations in a broadcast message; pg. 2, lines 31-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to send the relaying information to all the base stations that are in the neighboring location of the relay station.
 Claims 9 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2010/0,128,622; hereinafter Horiuchi) in view of Nakabayashi et al (US 2005/0,276,259; hereinafter Nakabayashi) further in view of Cho et al (WO 2011/025,206; hereinafter Cho).
Regarding claims 9 and 17, Horiuchi and Nakabayashi disclose the wireless communication device and system of claim 8 and 16 respectively, wherein they do not disclose the receiver is configured to receive the relaying information associated with the first communication link in a grant from the signal forwarding device.  In the same field of endeavor, Cho disclose the receiver is configured to receive the relaying information associated with the first communication link in a grant from the signal forwarding device (pg. 19, paras. [0142], [0144]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order for the forwarding device to send the relaying information in a grant message that is allocated to the forwarding station to send the relaying information.
 	
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 8, 14, 15, 16, 22, and 23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 1, 4, 12, 12, 12, 12, 12, and 12 of U.S. Patent No. 10,630,430. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose similar subject matter as shown below:
Current application 17/040,699
U.S. Patent No. 10,630,430
1. A method comprising: receiving, from a signal forwarding device at an origination device, relaying information associated with a first communication link between the signal forwarding device and a destination device; and encoding, at the origination device, a first set of data, according to a first set of encoding parameters corresponding to the relaying information associated with the first communication link.
6. The method of claim 1, further comprising: encoding, at the origination device, the encoded first set of data, according to a second set of encoding parameters corresponding to relaying information associated with a second communication link between the origination device and the signal forwarding device, to generate a dual-encoded first set of data.
1. A method comprising: encoding a first data packet and a second data packet, according to a first set of encoding parameters corresponding to channel conditions associated with a first communication link between a signal forwarding device and a destination device, to generate first and second single-encoded data packets, wherein the first and second single-encoded data packets contain redundant encoded data; and encoding the first and second single-encoded data packets, according to a second set of encoding parameters corresponding to channel conditions associated with a second communication link between an origination device and the signal forwarding device, to generate a dual-encoded data block.
7. The method of claim 6, further comprising: transmitting the dual-encoded first set of data to the signal forwarding device.
4. The method of claim 1, further comprising: transmitting the dual-encoded data block to the signal forwarding device.
8. A wireless communication device comprising: a receiver configured to receive, from a signal forwarding device, relaying information associated with a first communication link between the signal forwarding device and a destination device; and a controller configured to encode a first set of data, according to a first set of encoding parameters corresponding to the relaying information associated with the first communication link.
14. The wireless communication device of claim 8, wherein the controller is further configured to encode the encoded first set of data, according to a second set of encoding parameters corresponding to relaying information associated with a second 15communication link between the wireless communication device and the signal forwarding device, to generate a dual-encoded first set of data.
15. The wireless communication device of claim 14, further comprising: a transmitter configured to transmit the dual-encoded first set of data to the signal 20forwarding device.
12. A wireless communication system comprising: an origination device comprising: circuitry configured to: encode a first data packet and a second data packet, according to a first set of encoding parameters corresponding to channel conditions associated with a first communication link between a signal forwarding device and a destination device, to generate first and second single-encoded data packets, wherein the first and second single-encoded data packets contain redundant encoded data, and encode the first and second single-encoded data packets, according to a second set of encoding parameters corresponding to channel conditions associated with a second communication link between the origination device and the signal forwarding device, to generate a dual-encoded data block, and a transmitter configured to transmit the dual-encoded data block.
16. A wireless communication system comprising: a signal forwarding device comprising a transmitter configured to transmit relaying information associated with a first communication link between the signal forwarding device and a destination device; and an origination device comprising: a receiver configured to receive, from the signal forwarding device, the relaying information associated with the first communication link between the signal forwarding device and the destination device, and a controller configured to encode a first set of data, according to a first set of encoding parameters corresponding to the relaying information associated with the first communication link.
22. The wireless communication system of claim 16, wherein the controller of the origination device is further configured to encode the encoded first set of data, according to a second set of encoding parameters corresponding to relaying information associated with a second communication link between the origination device and the signal forwarding device, to generate a dual-encoded first set of data.
23. The wireless communication system of claim 22, wherein the origination device further comprises a transmitter configured to transmit the dual-encoded first set of data to the signal forwarding device.
12. A wireless communication system comprising: an origination device comprising: circuitry configured to: encode a first data packet and a second data packet, according to a first set of encoding parameters corresponding to channel conditions associated with a first communication link between a signal forwarding device and a destination device, to generate first and second single-encoded data packets, wherein the first and second single-encoded data packets contain redundant encoded data, and encode the first and second single-encoded data packets, according to a second set of encoding parameters corresponding to channel conditions associated with a second communication link between the origination device and the signal forwarding device, to generate a dual-encoded data block, and a transmitter configured to transmit the dual-encoded data block; 


Claims 1, 6, 7, 8, 14, 15, 16, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 4, 9, 9, 9, 14, 14, and 14 of U.S. Patent No. 11,153,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter as shown below:
Current application 17/040,699
U.S. Patent No. 11,153,040
1. A method comprising: receiving, from a signal forwarding device at an origination device, relaying information associated with a first communication link between the signal forwarding device and a destination device; and encoding, at the origination device, a first set of data, according to a first set of encoding parameters corresponding to the relaying information associated with the first communication link.
6. The method of claim 1, further comprising: encoding, at the origination device, the encoded first set of data, according to a second set of encoding parameters corresponding to relaying information associated with a second communication link between the origination device and the signal forwarding device, to generate a dual-encoded first set of data.
1. A method comprising: encoding a first set of data, according to a first set of encoding parameters corresponding to channel conditions associated with a first wireless communication link between a signal forwarding device and a destination device; and encoding the encoded first set of data, according to a second set of encoding parameters corresponding to channel conditions associated with a second wireless communication link between an origination device and the signal forwarding device, to generate a dual-encoded first set of data.
7. The method of claim 6, further comprising: transmitting the dual-encoded first set of data to the signal forwarding device.
4. The method of claim 1, further comprising: transmitting the dual-encoded first set of data to the signal forwarding device.
8. A wireless communication device comprising: a receiver configured to receive, from a signal forwarding device, relaying information associated with a first communication link between the signal forwarding device and a destination device; and a controller configured to encode a first set of data, according to a first set of encoding parameters corresponding to the relaying information associated with the first communication link.
14. The wireless communication device of claim 8, wherein the controller is further configured to encode the encoded first set of data, according to a second set of encoding parameters corresponding to relaying information associated with a second communication link between the wireless communication device and the signal forwarding device, to generate a dual-encoded first set of data.
15. The wireless communication device of claim 14, further comprising: a transmitter configured to transmit the dual-encoded first set of data to the signal forwarding device.
9. A wireless communication device comprising: circuitry configured to: encode a first set of data, according to a first set of encoding parameters corresponding to channel conditions associated with a first wireless communication link between a signal forwarding device and a destination device, and encode the encoded first set of data, according to a second set of encoding parameters corresponding to channel conditions associated with a second wireless communication link between an origination device and the signal forwarding device, to generate a dual-encoded first set of data; and a transmitter configured to transmit the dual-encoded first set of data.
16. A wireless communication system comprising: a signal forwarding device comprising a transmitter configured to transmit relaying information associated with a first communication link between the signal forwarding device and a destination device; and an origination device comprising: a receiver configured to receive, from the signal forwarding device, the relaying information associated with the first communication link between the signal forwarding device and the destination device, and a controller configured to encode a first set of data, according to a first set of encoding parameters corresponding to the relaying information associated with the first communication link.
22. The wireless communication system of claim 16, wherein the controller of the origination device is further configured to encode the encoded first set of data, according to a second set of encoding parameters corresponding to relaying information associated with a second communication link between the origination device and the signal forwarding device, to generate a dual-encoded first set of data.
14. A wireless communication system comprising: an origination device comprising: circuitry configured to: encode a first set of data, according to a first set of encoding parameters corresponding to channel conditions associated with a first wireless communication link between a signal forwarding device and a destination device, and encode the encoded first set of data, according to a second set of encoding parameters corresponding to channel conditions associated with a second wireless communication link between an origination device and the signal forwarding device, to generate a dual-encoded first set of data, and a transmitter configured to transmit the dual-encoded first set of data.

23. The wireless communication system of claim 22, wherein the origination device further comprises a transmitter configured to transmit the dual-encoded first set of data to the signal forwarding device.

14. A wireless communication system comprising: an origination device comprising: circuitry configured to: encode a first set of data, according to a first set of encoding parameters corresponding to channel conditions associated with a first wireless communication link between a signal forwarding device and a destination device, and encode the encoded first set of data, according to a second set of encoding parameters corresponding to channel conditions associated with a second wireless communication link between an origination device and the signal forwarding device, to generate a dual-encoded first set of data, and a transmitter configured to transmit the dual-encoded first set of data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648